        Case 3:20-cv-00651-BAJ-EWD       Document 1   09/30/20 Page 1 of 45




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF LOUISIANA


ATCHAFALAYA BASINKEEPER,
64200 L & L
Plaquemine, LA 70764

PUBLIC EMPLOYEES FOR
ENVIRONMENTAL RESPONSIBILITY,
962 Wayne Ave., Suite 610
Silver Spring, MD 20910

SIERRA CLUB and its DELTA CHAPTER,
2101 Webster St., Suite 1300
Oakland, CA 94612

THE LOUISIANA CRAWFISH
PRODUCERS ASSOCIATION-WEST,
                                                Case No.
1020 Serrette St.
Henderson, LA 70517

HEALTHY GULF,
935 Gravier Street, Ste 700
New Orleans, LA 70112

RONALD M. NOWAK,
Falls Church, VA

MICHAEL J. CAIRE,
Pensacola, FL

HAROLD SCHOEFFLER,
Lafayette, LA

           Plaintiffs,

vs.

DAVID BERNHARDT, in his official
capacity as Secretary,
U.S. Dep’t of the Interior,
1849 C St., N.W.
Washington, D.C. 20240

and
        Case 3:20-cv-00651-BAJ-EWD              Document 1       09/30/20 Page 2 of 45




AURELIA SKIPWITH, in her official
capacity as Director,
U.S. Fish and Wildlife Service,
1849 C St. N.W. Room 3331
Washington, D.C. 20240

            Defendants.


             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Plaintiffs Atchafalaya Basinkeeper (“ABK”), Public Employees for Environmental

Responsibility (“PEER”), Sierra Club and its Delta Chapter, the Louisiana Crawfish Producers

Association-West (“LCPA”), Healthy Gulf, Ronald M. Nowak, Michael J. Caire, and Harold

Schoeffler challenge the U.S. Fish and Wildlife Service’s (“FWS”) March 2016 delisting of the

Louisiana black bear (Ursus americanus luteolus) from the U.S. List of Endangered and

Threatened Wildlife under the Endangered Species Act (“ESA”), 16 U.S.C. § 1531 et seq. See

81 Fed. Reg. 13124 (March 11, 2016).

                                            INTRODUCTION

       1.       This is an action for declaratory judgment and injunctive relief to remedy

violations of the Endangered Species Act (“ESA”), (16 U.S.C. § 1531, et seq.) and implementing

regulations (50 C.F.R. § 420.01, et seq.), and the Administrative Procedure Act (“APA”) (5

U.S.C. § 551, et seq.). These violations were caused by Defendants’ actions in (1) removing the

Louisiana black bear from the U.S. List of Endangered and Threatened Wildlife, (2) removing its

legally designated critical habitat, and (3) failing to make the determinations to take these actions

based on the “best scientific and commercial data available.” 16 U.S.C. § 1533(b)(1)(A).




                                                  2
         Case 3:20-cv-00651-BAJ-EWD             Document 1        09/30/20 Page 3 of 45




Plaintiffs are organizations and individuals whose interests have been adversely affected by

FWS’s March 2016 delisting of the Louisiana black bear.1

       2.      At the time of the Louisiana black bear’s listing as a threatened species under the

ESA in 1992, the subspecies had been declining for the past 200 years and probably numbered

fewer than 150 individuals. The listing likely saved the bear from extinction. However, failure

to use the best scientific data available and reliance on faulty scientific assumptions erroneously

led to the delisting of the bear despite the fact that it has not achieved recovery. The delisting

presents a continuing threat to the viability of the Louisiana black bear and its habitat. Plaintiffs

seek invalidation of the decision to delist the bear and remove its critical habitat designation,

resulting in reinstatement of the listing and critical habitat designation, and reevaluation of the

Recovery Plan criteria.

                                 JURISDICTION AND VENUE

       3.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 (federal

question jurisdiction), § 2201 (authorizing declaratory relief), § 2202 (authorizing injunctive

relief), 16 U.S.C. § 1540(c), (g) (ESA district court jurisdiction and citizen-suit provision), and 5

U.S.C. § 702 (providing for judicial review of agency action under the Administrative Procedure

Act). Defendants’ sovereign immunity is waived by 16 U.S.C. § 1540(g) and 5 U.S.C. § 702.

Attorneys’ fees and expenses, including expert witness fees, may be awarded under the ESA, 16

U.S.C. § 1540(g)(4), and under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).




1
  This case is closely similar to a prior case filed on June 28, 2018, in the District Court for the
District of Columbia, Civ. No. 18-cv-01547-JDB. That case was dismissed without prejudice for
lack of jurisdiction by an order dated February 27, 2020, ECF No. 40. In accordance with Local
Court Rule 3(a)-(b), Plaintiffs are filing a separate document listing and describing the prior
action and a brief summary of the relationship between these cases.
                                                  3
        Case 3:20-cv-00651-BAJ-EWD              Document 1      09/30/20 Page 4 of 45




       4.       Plaintiffs have provided more than 60 days’ written notice of the violations

alleged herein pursuant to 16 U.S.C. §1540(g)(2).

       5.       Venue lies in this judicial district pursuant to 16 U.S.C. § 1540(g)(3)(A) (where

the violation occurs) and 28 U.S.C. § 1391(e) (actions against an officer or employee of the

United States may be brought where a defendant resides, where the plaintiff resides, or where a

substantial part of the events or omissions occurred). The challenged delisting decision was

taken by the U.S. Fish and Wildlife Service, Department of Interior, through its Louisiana

Ecological Services Field Office; a substantial area affected by the delisting is within the Middle

District of Louisiana. Plaintiff Atchafalaya Basinkeeper is domiciled within the Middle District

of Louisiana.

       6.       Declaratory relief is authorized by 28 U.S.C. § 2201 and the Federal Rules of

Civil Procedure (Fed. R. Civ. P. 57). Injunctive relief is authorized by 28 U.S.C. § 2202 and the

Federal Rules of Civil Procedure (Fed. R. Civ. P. 65).

                                            PARTIES

       7.       Atchafalaya Basinkeeper (“ABK”), founded in 2004, is a 501(c)(3) nonprofit

organization incorporated under the laws of Louisiana. ABK works to preserve, protect, and

restore the ecosystems and wildlife habitat of the Atchafalaya Basin for future generations. ABK

is a proud member of Waterkeeper Alliance, an international grassroots advocacy organization of

over 350 programs working to protect watersheds across the globe. Locally, ABK works to

protect the long-term health and sustainability of the Atchafalaya Basin. ABK has over 1,500

members, including members who live in the Atchafalaya Basin, who work in the Basin, and

who recreate and enjoy the diverse ecosystems represented in the Basin, including by

observation of the Louisiana black bear. Dean Wilson has served as the Executive Director,



                                                 4
        Case 3:20-cv-00651-BAJ-EWD              Document 1       09/30/20 Page 5 of 45




member, and appointed Basinkeeper of ABK since its inception in 2004. Mr. Wilson is a 30-year

resident of Plaquemine, Louisiana in Iberville Parish and within the Atchafalaya Basin. Mr.

Wilson is also the owner of Last Wilderness Swamp Tours. The bear’s presence and habitat in

the swamps creates a major draw for ecotourism in the Basin, and therefore supports Mr.

Wilson’s business.

       8.      Healthy Gulf is a 501(c)(3) nonprofit organization headquartered in New Orleans,

Louisiana. Healthy Gulf’s organizational purpose is to collaborate with and serve communities

who love the Gulf of Mexico by providing research, communications, and coalition-building

tools needed to reverse the long-pattern of overexploitation of the Gulf’s natural resources.

Healthy Gulf has members and supporters who live, work, and recreate across the five Gulf

states of Louisiana, Texas, Mississippi, Alabama, and Florida, and nationwide. Healthy Gulf's

members and supporters use the Atchafalaya Basin for recreation and value it as part of the

natural and cultural heritage of this region. This nationally significant resource supports boating,

fishing, hunting, and birdwatching due to the size and quality of its wetlands. The Basin

provides habitat for wildlife requiring large connected blocks of forest such as the Louisiana

black bear, an iconic subspecies that attracts our members, supporters, and the general public

seeking to view the bears, and also researchers who study them. Healthy Gulf's members visit

the Basin to kayak, fish, and view wildlife, including black bears, and its membership actively

supports our efforts to resist activities that would harm the Louisiana Black bear and its habitat.

       9.      The Sierra Club is a national nonprofit organization with 67 chapters and more

than 802,000 members dedicated to exploring, enjoying, and protecting the wild places of the

earth; to practicing and promoting the responsible use of the earth’s ecosystems and resources; to

educating and enlisting humanity to protect and restore the quality of the natural and human



                                                 5
         Case 3:20-cv-00651-BAJ-EWD              Document 1        09/30/20 Page 6 of 45




environment; and to using all lawful means to carry out these objectives. The Delta Chapter of

the Sierra Club has approximately 3,500 members in the state of Louisiana, whose recreational,

aesthetic, business, and environmental interests have been, are being, and will be adversely

affected by the delisting of the Louisiana black bear. Members of the Sierra Club live, work, and

recreate in the area around the Atchafalaya Basin, and use its waterways and the surrounding

areas for recreation, scientific study, fishing, and a variety of other activities, including

observation and study of the Louisiana black bear.

        10.     Plaintiff Public Employees for Environmental Responsibility (“PEER”) is a

501(c)(3) nonprofit organization incorporated in Washington, D.C. PEER’s organizational

purposes include assuring the enforcement of federal and state laws aimed at protecting

endangered and threatened species and ensuring the use of adequate scientific research, analysis,

and data in agency decision-making. PEER has members/supporters who engage in scientific

study of the Louisiana black bear and who enjoy observing it in its natural habitat.

        11.     The Louisiana Crawfish Producers Association-West (“LCPA”) is a nonprofit

organization incorporated under the laws of Louisiana. LCPA works to protect the economic,

environmental, and cultural interests of the Atchafalaya Basin and its residents and to promote a

healthy habitat for the crawfish, fish, and other wildlife that the Basin supports. LCPA also

works to protect public access to the waters of the United States within the Basin and ensure that

state and federal laws intended to preserve and enhance the Basin’s wetlands and waterways are

followed. LCPA has approximately 500 members, including recreational and commercial

fishermen, hunters, and recreationists who live, work, and recreate in and around the Basin.

These members regularly use the Basin in pursuit of these interests, including areas impacted by

the 2016 delisting of the Louisiana black bear and removal of its critical habitat designation.



                                                   6
         Case 3:20-cv-00651-BAJ-EWD              Document 1       09/30/20 Page 7 of 45




       12.     LCPA member and President Jody Meche is a third-generation Cajun

crawfisherman who has been making a living in the Basin his entire life. Meche, like many

members of LCPA who were born and raised in the Basin with Cajun heritage, has a spiritual

and cultural interest in preserving the Louisiana black bear and its wild habitat. Many LCPA

members, including Meche, have and will continue to rely on the same ecological systems as the

Louisiana black bear, including healthy wetland forests and water quality. LCPA members have

long observed and captured on game cameras the presence of the black bear across the Basin.

LCPA’s members intend to continue using the Basin to advance their economic, recreational,

cultural, spiritual, and aesthetic interests, including bear sightings in the Basin and protection of

unique swamps and wetland forests that provide habitat for the Louisiana black bear.

       13.     The March 2016 delisting of the Louisiana black bear has harmed the interests of

ABK, the Sierra Club and its Delta Chapter, Healthy Gulf, PEER, and LCPA (the organizational

plaintiffs) and their members. Many of these organizations’ members work, live, and recreate

across the Atchafalaya Basin and the Tensas River Basin, and in doing so rely on the same

habitat features that enable the bear to survive, including clean water and healthy wetland forests

and cypress-tupelo swamps. For decades, these members have personally experienced and

observed the devastation of healthy wetland forests in the Atchafalaya Basin from unsustainable

logging, permitted and unpermitted development projects, and unmitigated noncompliance and

failures to enforce environmental laws. During the seven-year critical habitat designation for the

Louisiana black bear, including 567,316 acres of wildlife habitat in the Atchafalaya River Basin,

the ESA afforded additional federal protection from adverse modifications to the critical habitat

area. The delisting decision and removal of critical habitat has removed those protections and

once again made these irreplaceable wetlands more vulnerable to irreparable harm.



                                                  7
        Case 3:20-cv-00651-BAJ-EWD              Document 1       09/30/20 Page 8 of 45




       14.     The delisting impacts the protections for Louisiana black bears located around the

Atchafalaya River Basin and the ecosystems they depend on, which has repercussions on

ecotourism, commercial fishing, hunting, and the long-term health of the Basin’s wetland

ecosystems, including the Louisiana black bear subspecies and its habitat. The delisting

removed Louisiana black bear critical habitat designations that afforded procedural and

substantive federal protections against adverse modification of Louisiana black bear habitat.

During the period the bear was listed, these areas were more protected from development

projects that impair bear habitat and surrounding wetlands. The organizational plaintiffs and

their members have recreational, aesthetic, conservational, and scientific interests in specific

locations within the former designated critical habitat, and throughout the entire Basin. New

development authorized without federal scrutiny under the ESA in former critical habitat –

filling in wetland habitat, disrupting water flow and quality, impeding navigation, and adversely

impacting wildlife and its habitat – detrimentally impacts the traditional livelihoods of Cajun and

other commercial fishers and hunters, as well as swamp tour businesses and recreational tourism.

       15.     Moreover, the delisting’s removal of critical habitat and reliance on inadequate

regulatory mechanisms and habitat “protections” opens the door to more adverse development,

impairing the unique hydrologic and ecological systems in and beyond the Basin, the

productivity of Louisiana’s wetlands, and the long-term sustainability of these irreplaceable

natural resources. Present and future destruction of wetland forests within and around the

Atchafalaya Basin degrades breeding and connective habitat for the Lower Atchafalaya River

Basin population of Louisiana black bears.

       16.     ABK, Sierra Club and its Delta Chapter, Healthy Gulf, PEER, and LCPA have

standing to bring this lawsuit because they are organizations whose members would have



                                                 8
         Case 3:20-cv-00651-BAJ-EWD             Document 1       09/30/20 Page 9 of 45




standing to sue on their own and because the interests at stake are germane to the organizations’

purposes, as set out above. The delisting of the Louisiana black bear harms these organizations’

members’ scientific, educational, economic, conservational, recreational, and aesthetic interests

by subjecting the bear and its habitat to present and future harms caused by the erroneous

delisting of the bear. Neither the claims asserted nor the relief requested in this case require the

participation of any of the organizations’ individual members.

       17.     Ronald M. Nowak is a Louisiana native and current resident of Virginia, who has

spent much time in Louisiana and elsewhere gathering information on the Louisiana black bear.

He is also a member/supporter of plaintiff PEER. He is a Ph.D. biologist and has authored 11

books on mammals, mostly with Johns Hopkins University Press, several of which discuss the

Louisiana black bear. He was staff mammalogist at the Office of Endangered Species, U.S. Fish

and Wildlife Service, from 1974 to 1987, during which time, as part of his duties, he did several

surveys and reports on the Louisiana black bear and other kinds of bears. Prior and subsequent

to that time, he also was contracted by the Service to do studies of wolves and cougars. He

makes periodic visits to Louisiana, where he attempts to observe and study the Louisiana black

bear and its habitat, and his enjoyment and ability to conduct scientific studies on future visits

would be diminished if the subspecies were to be reduced in numbers or distribution or if it were

to undergo hybridization with an alien subspecies. Potential conservation measures that would

result from returning the Louisiana black bear to the U.S. List of Endangered and Threatened

Wildlife, re-designating its critical habitat, and protecting its genome from further hybridization

would greatly enhance his plans for additional study and observation.

       18.     Michael Jordan Caire, MD, was a lifelong resident of Louisiana until his recent

retirement. He now resides in Florida near his grandchildren, but still owns property in northeast



                                                  9
        Case 3:20-cv-00651-BAJ-EWD             Document 1      09/30/20 Page 10 of 45




Louisiana. He is a member of the Sierra Club, and has been an active advocate for the survival

of the Louisiana black bear for over thirty years. He received a degree in zoology from the

University of North Carolina Chapel Hill and his MD from Louisiana State University Medical

School in New Orleans, and is a retired Fellow of the American College of Obstetrics and

Gynecology. He has expertise and experience in evaluating the best available science, and in

interpreting scientific data and expert opinions. Dr. Caire is a life member of the former Black

Bear Conservation Coalition, which while active was dedicated to promoting the restoration of

the Louisiana black bear in its historic range. Today, Dr. Caire is concerned by the egregious

conduct in delisting the Louisiana black bear and its harmful impacts, including the abandonment

of the most genetically unique and most endangered population of Louisiana black bear in

coastal Louisiana. He has received several awards for his work on the Louisiana black bear,

including the Louisiana Wildlife Federation Volunteer Conservation Award and the Chevron

Conservation Award. Dr. Caire was active with the Tensas Conservancy Coalition, where his

work led to the purchase of the Tensas National Wildlife Refuge (“NWR”) and the adjacent Big

Lake Wildlife Management Area, which are the core habitats of the present Louisiana black bear

population of the Tensas River Basin. Dr. Caire has been mentioned in the Congressional

Record citing his work in the establishment of the Tensas NWR and in the protection of the

Louisiana black bear. Dr. Caire has a long history of undertaking efforts to restore the Louisiana

black bear. Dr. Caire has visited and will continue to visit his property in northeast Louisiana,

including property in Ouachita Parish near Darbonne NWR where a mature Louisiana black bear

and cub were recently captured on a game camera. He also visits, and intends to continue to

visit, the Tensas NWR and Big Lake Wildlife Management Area where he enjoys outdoor

recreation, hunting, fishing, birdwatching, and observing the Louisiana black bear. Dr. Caire’s



                                                10
        Case 3:20-cv-00651-BAJ-EWD              Document 1       09/30/20 Page 11 of 45




involvement with the Louisiana black bear will continue into the future, as he intends to continue

studying bear issues, including conservation, and visiting and observing bear habitat. Reversing

the delisting would greatly enhance his plans for additional study and observation.

       19.     Harold Schoeffler is a longtime resident of Lafayette, Louisiana, and an active

member of plaintiffs the Louisiana Crawfish Producers Association-West and the Delta Chapter

of Sierra Club. For over 30 years Mr. Schoeffler has been actively involved in efforts to

conserve the bear and protect its habitat. In 1987, Mr. Schoeffler personally drafted a citizens’

petition to have the bear listed under the ESA. In December 1991, nearly five years after the

original petition was submitted to FWS without results, Mr. Schoeffler, Sierra Club, and

Defenders of Wildlife initiated suit against the FWS to list the bear.2 Ultimately, the case

resulted in the Service finally listing the Louisiana black bear as threatened under the ESA. In

2005, Mr. Schoeffler and LCPA filed suit in the Western District of Louisiana to force the

Secretary of the Interior to designate critical habitat for the Louisiana black bear.3 As a result of

the suit, in 2009 the FWS designated 1,868 square miles of critical habitat for the Louisiana

black bear, including 567,316 acres in the Atchafalaya River Basin. An accomplished

Scoutmaster who has led numerous camping trips in the Atchafalaya Basin, Mr. Schoeffler

believes preserving the Atchafalaya Basin is vital to saving the bear because the region provides

some of the bear’s best remaining habitat. Mr. Schoeffler uses, and intends to continue to use,

the Atchafalaya Basin on a regular basis, four or five days a week, for fishing, crabbing,

canoeing, and hunting.




2
 See Defenders of Wildlife, et al. v. Lujan, 2:91-cv-04641-CS (E.D. La. 1991).
3
 See Schoeffler and Louisiana Crawfish Producers Association-West v. Kempthorne, 493 F.
Supp. 2d 805 (W.D. La. 2007).
                                                 11
        Case 3:20-cv-00651-BAJ-EWD              Document 1       09/30/20 Page 12 of 45




       20.     The individual plaintiffs, Ronald M. Nowak, Michael J. Caire, and Harold

Schoeffler, have standing to sue based on their personal, scientific, aesthetic, educational,

conservational, and recreational interests in protecting, preserving, and restoring the genetically

unique Louisiana black bear subspecies and its habitat. The erroneous and scientifically

unsupported delisting decision particularly harms the scientific and personal interests of the

individual plaintiffs whose commitment to the restoration of the Louisiana black bear subspecies

led to its being listed in 1992 and has not since waivered. The delisting’s recovery finding relies

heavily on the flawed implementation of the Recovery Plan, which facilitates interbreeding with

an alien subspecies, significantly increases the risk of hybridization, disregards a significant

population in the Lower Atchafalaya River Basin, and thus specifically harms the interests of the

individual plaintiffs to protect, restore, and connect true Louisiana black bear populations.

       21.     The recreational, aesthetic, conservational, and scientific interests of all the

Plaintiffs are harmed by the current – and certain to continue unless the bear is relisted and

management plans modified accordingly – hybridization of the Louisiana black bear subspecies

by its ongoing genetic contamination through interbreeding with a different subspecies, the

American black bear (U. americanus americanus). The ongoing interbreeding diminishes the

Plaintiffs’ ability to observe and study true Louisiana black bears.

       22.      This genetic contamination is occurring because FWS’s flawed Recovery Plan

that supported the delisting relied on facilitating interbreeding between luteolus bears and

americanus bears that had been trucked in from Minnesota in the 1960s, but had not previously

interbred with luteolus. The interbreeding occurred because the FWS relocated a group of native

luteolus bears, mostly from the Tensas River Basin, to close proximity with the population

descended from the imported americanus bears in the Upper Atchafalaya basin, as part of its



                                                 12
        Case 3:20-cv-00651-BAJ-EWD              Document 1         09/30/20 Page 13 of 45




Recovery Plan implementation. Interbreeding between those groups has occurred and will

continue after delisting unless the bear is relisted in accordance with the requirements of the ESA

to protect the luteolus subspecies, as sought in this complaint.

       23.     The Defendants have illegally treated the Minnesota bears as if they were the

same as the Louisiana black bear subspecies for purposes of the subspecies’ Recovery Plan and

the delisting decision. If Plaintiffs prevail in this litigation and Defendants are required to

properly follow the ESA, Defendants will be required to relist the subspecies and aim its

Recovery Plan at recovering the luteolus subspecies. At a minimum Defendants will be required

to protect the native subspecies and prevent further hybridization. Because the prior Recovery

Plan implementation only addresses one true luteolus population (the Tensas River Basin

(“TRB”) population), assuming a revised Recovery Plan still calls for at least two interconnected

populations of Louisiana black bear, Defendants will be required to enhance and protect at least

one additional, non-Minnesota based, bear population, as well as conserve critical habitat for

both populations.

       24.     If at least one additional Louisiana black bear population was protected and

recovered, and connectivity with another Louisiana black bear population established before any

future delisting decision, the survival and abundance of true, non-hybridized Louisiana black

bears would be substantially more probable. The result of Defendants’ actions in promoting

ongoing hybridization in its Recovery Plan implementation, and then relying on the Plan to delist

the Louisiana black bear, has harmed the Plaintiffs by threatening true Louisiana black bear

population numbers and persistence and causing direct harm to Plaintiffs’ scientific, aesthetic,

conservational, economic, and recreational interests in observing and studying the actual listed

subspecies within its native habitat.



                                                  13
        Case 3:20-cv-00651-BAJ-EWD             Document 1       09/30/20 Page 14 of 45




       25.     Those interests are also threatened by the directly foreseeable future hunting

seasons for Louisiana black bears that the Louisiana Department of Wildlife and Fisheries is

likely to allow prematurely, before the subspecies is sufficiently recovered to allow ethical and

sustainable hunting, as a direct result of the delisting and consequent removal of ESA take

prohibitions. Providing hunting opportunities is in the Department’s Management Plan for the

bear. Many in this rare subspecies will be killed as a result. Permitting hunting of the Louisiana

black bear at present population numbers would be premature and harmful to the subspecies.

Ethical hunting is not presently possible with such low population numbers where every

individual is integral to the survival of this genetically unique subspecies. Premature hunting

will reduce its numbers and density, and will make the subspecies more afraid of humans (“gun

shy”), thus directly reducing Plaintiffs’ opportunities to observe and enjoy the bears, as well as to

continue ongoing scientific studies of them. Premature allowance of hunting will damage the

subspecies and thus conflict with Plaintiffs’ interests in eventual ethical hunting of the Louisiana

black bear when true recovery in actually achieved.

       26.     Individual and organizational plaintiffs have a long history of forcing the FWS to

fulfill its mandatory duties to protect the Louisiana black bear and its habitat. Forward progress

towards Louisiana black bear recovery is in large part attributable to plaintiffs’ ongoing efforts to

conserve the Louisiana black bear and its habitat, when state and federal agencies dragged their

feet. However, recovery has not yet been achieved. Actions by Defendants which disrupt and

conflict with these efforts – including flawed Recovery Plan implementation, premature delisting

of the subspecies, and removal of its critical habitat – directly harms plaintiffs and the Louisiana

black bear’s chances of future survival.




                                                 14
        Case 3:20-cv-00651-BAJ-EWD              Document 1       09/30/20 Page 15 of 45




       27.     Defendant David Bernhardt is the Secretary of the U.S. Department of the

Interior. The Secretary of the Interior is the federal official vested with responsibility for

properly carrying out the ESA with respect to mammals such as the Louisiana black bear.

Defendant Bernhardt is sued in his official capacity.

       28.      Defendant Aurelia Skipwith is the Director of the U.S. Fish and Wildlife Service,

which has the direct responsibility for carrying out the ESA with respect to mammals such as the

Louisiana black bear. A prior Acting Director, James W. Kurth, signed the delisting decision at

issue here.

                                         LEGAL FRAMEWORK

                                       The Endangered Species Act

       29.     The purposes of the ESA include “to provide a means whereby the ecosystems

upon which endangered species and threatened species depend may be conserved, [and] to

provide a program for the conservation of such endangered species and threatened species.” 16

U.S.C. § 1531(b). The ESA achieves this goal by authorizing the Secretary of the Interior to

determine “whether any species is an endangered species or a threatened species” as a result of

habitat destruction, overutilization of the species, predation or disease, inadequate regulatory

structures, or any other natural or manmade factors affecting the species’ continued existence. §

1533(a)(1)(A)-(E).

       30.     The term “species” under the ESA includes “any subspecies of fish or wildlife or

plants, and any distinct population segment of any species of vertebrate fish or wildlife which

interbreeds when mature,” § 1532(16), such as the Louisiana black bear.

       31.     FWS is also required to reconsider the classifications of species and change them

if warranted based on new information. See § 1533(c)(1) (requiring FWS to revise the List of



                                                  15
        Case 3:20-cv-00651-BAJ-EWD              Document 1       09/30/20 Page 16 of 45




Endangered and Threatened Wildlife “from time to time”). The status of each listed species

must be reviewed every five years. § 1533(c)(2)(A), (B). In that review, the Secretary is to

determine whether the species should be removed from the List, or changed from endangered to

threatened, or from threatened to endangered. § 1533(c)(2)(B).

       32.     Concurrent with making a determination that a species should be listed as

endangered or threatened, the Secretary must also “designate any habitat of such species which is

then considered to be critical habitat.” § 1533(a)(3)(A).

       33.     The ESA defines “endangered species” to include “any species which is in danger

of extinction throughout all or a significant portion of its range.” § 1532(6).

       34.     The ESA defines “threatened species” to include “any species which is likely to

become an endangered species within the foreseeable future throughout all or a significant

portion of its range.” § 1532(20).

                         Listing of Threatened or Endangered Species

       35.     The ESA also establishes standards by which the Secretary is directed to

categorize a species. In making determinations as to whether a species should be listed as

endangered or threatened, the action should be taken “solely on the basis of the best scientific

and commercial data available.” § 1533(b)(1)(A); see 50 C.F.R. § 424.11(b).

       36.     Designations of critical habitat must also be based on the “best scientific data

available.” 16 U.S.C. § 1533(b)(2).

                        Delisting of Threatened or Endangered Species

       37.     When the Secretary removes a species from the Federal Lists of Endangered and

Threatened Wildlife and Plants, or “delists” a species, s/he is required to make a determination




                                                 16
        Case 3:20-cv-00651-BAJ-EWD              Document 1       09/30/20 Page 17 of 45




that the threats that merited listing in the first place have been eliminated or controlled. See 16

U.S.C. § 1533(a) – (c); 50 C.F.R. § 424.11(d).

       38.     Specifically, the factors to be considered for delisting are the same as those for

listing: (1) the present or threatened destruction, modification, or curtailment of the species’

habitat or range; (2) overutilization for commercial, recreational, scientific, or educational

purposes; (3) disease or predation; (4) the inadequacy of existing regulatory mechanisms

protecting the species or habitat; and (5) other natural or manmade factors affecting its continued

existence. 16 U.S.C. § 1533(a)(1), (c); 50 C.F.R. § 424.11(c), (d). The ESA dictates that the

presence of any one of the five factors shall serve as the basis for protection of a species. 16

U.S.C. § 1533(a)(1) (determination to be made based on any of the five factors).

       39.     A species may be delisted based upon considerations of these five factors and

only if “the best scientific and commercial data” substantiate that it is no longer endangered or

threatened for one of the following reasons: extinction, recovery, or if the original data

underlying the listing are found to be in error. 50 C.F.R. § 424.11(d).

       40.     To merit protection under the ESA, the species need not be endangered or

threatened throughout all of its range if it is endangered or threatened in a significant portion of

its range. The fact that a species is viable in some portion of its range does not mean that the

species as a whole is not threatened or endangered. 16 U.S.C. §§ 1532(6); 1532(20).

       41.     The FWS promulgated a final policy to provide an interpretation and application

of “significant portion of its range” in the ESA definitions of “endangered species” and

“threatened species.” 79 Fed. Reg. 37577 (July 1, 2014). However, courts have since concluded

that the policy is invalid. Ctr. for Biological Diversity v. Jewell, 248 F. Supp. 3d 946 (D. Ariz.

2017); Desert Survivors v. U.S. Dep’t of Interior, 336 F. Supp. 3d 1131 (N.D. Cal. 2018).



                                                 17
        Case 3:20-cv-00651-BAJ-EWD             Document 1       09/30/20 Page 18 of 45




       42.     The ESA directs the Secretary to develop and implement “recovery plans” for the

conservation and survival of endangered and threatened species, including subspecies and certain

populations. 16 U.S.C. § 1533(f). Recovery plans are to contain management actions to achieve

the plan’s goal for the conservation and survival of the species, and include criteria, which, when

met, would result in a determination that the species should be removed from the List. Id.

       43.     However, as acknowledged in the delisting rule, recovery plans are not regulatory

documents and cannot substitute for regulatory determinations and promulgations of regulations.

The ESA has no definition or criteria for what constitutes “recovery.” Therefore, achievement of

the goals of a recovery plan does not necessarily mean that the statutory standards for delisting

have been met.

       44.     The ESA provides that the rulemaking requirements of the Administrative

Procedure Act, 5 U.S.C. § 553, apply to regulations promulgated under the ESA such as the

delisting rule at issue here. 16 U.S.C. § 1533(b)(4).

                                   Citizen Suits under the ESA

       45.       The ESA provides a private right of action in the form of citizen suits whereby

individual citizens may bring suit against violators of the ESA or against the Secretary for failing

to perform non-discretionary duties required by the ESA. See 16 U.S.C. § 1540(g).

       46.     Any person may commence an action in district court to enjoin any person,

including the government agencies, for violations under the ESA. § 1540(g)(1)(A). The statute

also provides for citizen suits when the Secretary fails to comply with the requirements of §

1533, which addresses determinations concerning the status of species as threatened or

endangered. 16 U.S.C. § 1540(g)(1)(C).




                                                 18
        Case 3:20-cv-00651-BAJ-EWD             Document 1      09/30/20 Page 19 of 45




                                 Administrative Procedure Act

       47.     The Administrative Procedure Act (“APA”) enables a person adversely affected

or aggrieved by agency action to seek judicial review thereof. 5 U.S.C. § 702.

       48.     Under the APA, a court will set aside agency actions found to be “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. §

706(2)(A).

                                  FACTUAL ALLEGATIONS

       49.     The Louisiana black bear (Ursus americanus luteolus) is one of 16 recognized

subspecies of the American black bear (Ursus americanus), which is the official state mammal

of Louisiana and an iconic emblem of American culture and heritage. While the black bear

historically was found across North America, the Louisiana black bear subspecies is only known

to have occurred in Louisiana, eastern Texas, southern Arkansas, and most of Mississippi.

       50.     Compared to other American black bears, the Louisiana black bear’s skull is

relatively longer, narrower, and flatter, with large molar teeth. Luteolus has been reported to be a

relatively large subspecies of black bear. Adult males can weigh more than 600 pounds.

       51.     Before large-scale human development, the Louisiana black bear is estimated to

have had an overall range of at least 120,000 square miles, and to have numbered at least 80,000

individuals. However, by the 1950s, only 80 to 120 Louisiana black bears were estimated to

remain in Louisiana, and fewer than 25 were estimated to remain in Mississippi at the time of

listing in 1992. The Texas population had been exterminated. Thus, well under one percent of

historic numbers remained.

       52.     On January 7, 1992, the Louisiana black bear was listed as threatened pursuant to

the ESA. 57 Fed. Reg. 588 (January 7, 1992). The listing was based primarily on the historical



                                                19
        Case 3:20-cv-00651-BAJ-EWD              Document 1        09/30/20 Page 20 of 45




modification and reduction of bear habitat, the reduced quality of the remaining habitat due to

fragmentation, and the threat of future habitat conversion and human-related mortality. The

listing decision stated that listing was warranted on the basis of past habitat loss alone.

       53.     The listing decision found that suitable habitat for the Louisiana black bear had

been reduced by 80 percent as of 1980, and that the remaining habitat was reduced in quality by

fragmentation due to human activity, thereby stressing the remaining populations. Bottomland

forest habitat was continuing to be cleared. It should be noted that while suitable habitat had

been reduced by 80 percent, the bear itself had been eliminated from much of the remaining

suitable habitat, so it actually was resident in only about two percent of its original habitat of at

least 120,000 square miles.

       54.     The listing decision also determined to list all other subspecies of the species

Ursus americanus within the Louisiana black bear’s range (Louisiana, Mississippi, and Texas) as

look-alike species pursuant to the look-alike provisions of ESA. FWS noted that the region

might have bears of the subspecies Ursus americanus americanus, descended from Minnesota

animals that had been introduced within the range of the Louisiana black bear in the 1960s for

sport hunting purposes. Those bears could not always be distinguished from the native

subspecies, particularly in the field. FWS therefore expressed concern that it would be difficult

to enforce protection of the Louisiana black bear from human-induced mortality, without also

protecting the other subspecies.

       55.     The listing decision noted that there was some controversy over whether the

Louisiana black bear subspecies was validly distinct from other subspecies of black bears.

However, FWS concluded that there was a morphological distinctiveness and that the Louisiana

black bear was a valid subspecies qualified for listing. Specifically, FWS concluded in its 1992



                                                  20
        Case 3:20-cv-00651-BAJ-EWD              Document 1       09/30/20 Page 21 of 45




listing of U. a. luteolus that “the only practical means available for protecting any possibly

remaining unique genetic material originally belonging to the native U. a. luteolus would be

through listing and protecting the taxon now distinguished by cranial features as U. a. luteolus.”

57 Fed. Reg. at 592. Although FWS reported at the time of listing that morphology supported

the validity of luteolus, while genetic issues were unsettled, a later detailed genetics study by

Laufenberg and Clark, funded in part by the FWS and the most oft-cited document used in

developing the delisting, provided clear evidence that native populations of luteolus had

maintained genetic distinction.4 The 2016 delisting decision reaffirmed that FWS still considers

the Louisiana black bear to be a distinct subspecies. Even if the Louisiana black bear (luteolus)

were not recognized as a full species or subspecies, it would still be eligible for listing under

ESA as a “distinct population segment.” 16 U.S.C. § 1532(16).

       56.     A recovery plan for the Louisiana black bear was issued on September 27, 1995.

It contained four main recovery actions: (1) restoring and protecting bear habitat; (2) developing

and implementing information and education programs; (3) protecting and managing bear

populations; and (4) conducting research on population viability, corridors, and bear biology.

       57.     The recovery criteria in the Recovery Plan included: two viable “subpopulations,”

one in each of the Tensas and Atchafalaya River Basins, immigration and emigration corridors

between the two viable “subpopulations,” and long-term protection of the habitat and

interconnecting corridors that support each of the two viable “subpopulations.”

       58.     On March 10, 2009, the FWS published a final rule designating critical habitat for

the Louisiana black bear. 74 Fed. Reg. 10349 (March 10, 2009). The FWS designated critical



4
 Laufenberg, J.S., and Clark, J.D., 2014, Population Viability and Connectivity of the Louisiana
Black Bear (Ursus americanus luteolus): U.S. Geological Survey Open-File Report 2014-1228,
104 pp., https://dx.doi.org/10.3133/ofr20141228.
                                                 21
        Case 3:20-cv-00651-BAJ-EWD            Document 1       09/30/20 Page 22 of 45




habitat for the Louisiana black bear to protect core breeding populations and the highest quality

bear habitat from continued habitat fragmentation and anthropogenic mortality exacerbated by

habitat fragmentation.

       59.     On February 18, 2014, FWS completed an extensive 5-year review of the status of

the Louisiana black bear that concluded the subspecies should remain listed as threatened.5

       60.     Yet, just over a year later, FWS proposed delisting the Louisiana black bear. 80

Fed. Reg. 29394 (May 21, 2015).

       61.     In the delisting proposal and in the final delisting rule, FWS recognized that the

Louisiana black bear, Ursus americanus luteolus, was a subspecies of the American black bear,

Ursus americanus, distinct from two other subspecies also occurring in the southeastern United

States, Ursus americanus americanus (American black bear) and Ursus americanus floridanus

(Florida black bear).

       62.     FWS issued the final delisting rule on March 11, 2016, three years before the next

5-year review was due, based on a finding that the species had recovered. 81 Fed. Reg. 13124

(March 11, 2016). This decision relied on claims that over 312 square miles of bear habitat had

been restored or permanently protected and that the recovery goal of two viable populations

connected by a secure corridor had purportedly been met.

       63.     The delisting decision also removed from the List of Endangered and Threatened

Wildlife the other subspecies of the American black bear that had been listed within the

historical range of the Louisiana black bear due to similarity in appearance.




5
 Deborah Fuller, Louisiana black bear (Ursus americanus luteolus) 5-Year Review: summary
and evaluation, Louisiana Ecological Services Field Office, U.S. Fish and Wildlife Service,
Lafayette, Louisiana (2014).


                                                22
         Case 3:20-cv-00651-BAJ-EWD            Document 1      09/30/20 Page 23 of 45




         64.   In the final delisting decision, FWS identifies four main areas of Louisiana that

are inhabited by black bears: Tensas River Basin (“TRB”), Three Rivers Complex (“TRC”),

Upper Atchafalaya River Basin (“UARB”), and Lower Atchafalaya River Basin (“LARB”).

         65.   Only the TRB and LARB contain populations (FWS uses the term

“subpopulations”) of the native subspecies (luteolus) that have been continually present in those

areas.

         66.   The UARB contains an introduced, non-native population descended from black

bears of another subspecies (Ursus americanus americanus) brought to the UARB from

Minnesota in the 1960s to support game hunting.

         67.   The Minnesota bears were shipped into the UARB by the Louisiana Wild Life

and Fisheries Commission. Based on historical accounts and the genetics study by Laufenberg

and Clark, there appears to have been no Louisiana black bear population in the UARB at the

time of introduction.

         68.   According to Laufenberg and Clark, the current genetic makeup of the UARB

bears more closely resembles that of Minnesota americanus, not luteolus.

         69.   The TRC population did not exist at the time of original listing, but was formed as

a result of a multi-year (2001-2009) translocation project by FWS as part of its effort to

implement its Recovery Plan. The TRC is located between the TRB and the UARB. According

to the genetics study by Laufenberg and Clark, the TRC population is now composed largely of

bears moved from the TRB and hybrids between TRB and UARB bears.

         70.   At the time of delisting, FWS did not know how many bears were in the TRC

population.




                                                23
        Case 3:20-cv-00651-BAJ-EWD            Document 1      09/30/20 Page 24 of 45




       71.     The translocation project was intended to facilitate development of a connecting

corridor between the TRB (occupied by the native luteolus) and the UARB (occupied by the

introduced, non-native americanus). It is now known, largely through the genetics study by

Laufenberg and Clark, that there was previously no potential for natural dispersal of bears

between the TRB and UARB. In an effort to implement its Recovery Plan, FWS chose to bring

about contact between the native TRB and alien UARB populations. As further demonstrated by

the Laufenberg and Clark study and other studies, such contact now has led to hybridization of

the TRB and UARB bears and to a critical new threat to the natural genome of the native

Louisiana black bear. The delisting decision’s finding of “recovery” of the subspecies relies

heavily on its conclusion that the Recovery Plan criteria have been met. However, reliance on

flawed implementation of the Recovery Plan criteria in facilitating the connection and dispersal

of bears between the native TRB and alien UARB, and subsequently finding recovery on

fulfillment of the Recovery Plan, has threatened and continues to threaten the native Louisiana

black bear.

       72.     The Atchafalaya River Basin is an ecological wonder, the largest river swamp and

largest contiguous bottomland hardwood forest in North America, and an irreplaceable natural

resource for native and migratory wildlife and persons alike. The Basin’s 1.4 million acres of

bottomland hardwoods, cypress swamps, and coastal marshlands are a fraction of its historical

expanse. Extensive harvests of the Basin’s cypress and bottomland hardwood forests well into

the 20th century, and the Army Corps of Engineers’ (“Corps”) construction of flood protection

levees significantly reduced the Basin’s forested wetlands. Home to some of the most

productive swamp wetlands in the world, a robust Cajun heritage, and the Louisiana black bear,




                                                24
        Case 3:20-cv-00651-BAJ-EWD              Document 1        09/30/20 Page 25 of 45




what remains of the Basin offers protective wetland habitat for wildlife, ecotourism, and

commercial and recreational fishing and hunting.

        73.     The entire Basin was part of the Louisiana black bear’s historic range. However,

much like the Basin, the bear’s habitat was greatly diminished and degraded by human

interference. Past and present development in the Basin has caused irreparable and expansive

destruction and hydrologic alterations to the Basin’s ecosystems, water quality, and wildlife

habitat. The remaining wetland forests provide important nutritional sources and habitat cover

for the continued survival of the Louisiana black bear, which prefers to den in hollow old growth

cypress trees along sloughs, lakes, and bayous in the Basin. The delisting decision alleges that a

sufficient quantity of habitat has long-term protection, and remnant wetland forests are provided

adequate protection through applicable conservation regulations (i.e., the Clean Water Act of

1972 (“CWA”)). However, historical impairments continue to fester without reprieve and new

development projects often exacerbate existing harms. The long-term health and sustainability

of these irreplaceable wetlands remain threatened despite the efforts of many, including plaintiff

organizations, to protect and restore the Atchafalaya Basin. The delisting of the Louisiana black

bear, thus removing protections for its critical habitat, puts the remaining resources of the Basin

and its inhabitants at further risk.

        74.     While habitat loss from development has been relatively stabilized in certain areas

since the Louisiana black bear was listed, habitat loss from climate change is increasing.

Specifically, habitat in the LARB is eroding into the Gulf.

        75.     With regard to the LARB population, FWS acknowledged in the delisting

decision that it is the population at greater risk of extinction due to future anticipated

development and sea level rise. At the time of delisting, the LARB population was experiencing



                                                  25
        Case 3:20-cv-00651-BAJ-EWD              Document 1       09/30/20 Page 26 of 45




a high degree of mortality from vehicular collisions and nuisance-related removals. The area it

occupied had not increased since listing. Development continues to impair habitat quality

causing further fragmentation, including in breeding habitat for the LARB population, and in

habitat directly north in the Atchafalaya Basin.

       76.     The potential for interchange between the LARB and other populations of true

luteolus is low – i.e., it is isolated, restricted by traffic and development along Highway 90, and

encroached by the rising seas at the coast. Despite the delisting’s numerous claims regarding the

mobility and adaptability of the bear, the LARB population is not likely to expand based on

interchange with other native groups. The LARB population cannot expand beyond its present,

occupied habitat in part because it lacks connecting corridors to facilitate mobility.

       77.     FWS unreasonably relies on conflicting adaptability assumptions to conclude that

the current and foreseeable threats to the LARB are not substantial. Yet FWS does not know the

probability of long-term persistence of the LARB population, and does not base its conclusions

about the Louisiana black bear’s viability on this population – i.e., the potential for extinction for

this population was found not to impact FWS’s conclusion that the species had recovered. The

LARB is not considered a viable population upon which FWS based its recovery conclusion.

       78.     Based on the means of values provided in the delisting rule and a post-delisting

study in the TRC, the total number of free-living black bears within the original range of the

subspecies luteolus is approximately 700, including the non-luteolus UARB population. That

figure includes about 296 in the TRB, 164 in the LARB, 69 in the UARB, 90 in Mississippi, and

73 in the TRC. Based on minimal estimates, the number of true Louisiana black bears (i.e. not

including the UARB) in the U.S. could be well under 500. Prior to colonization, the overall




                                                   26
        Case 3:20-cv-00651-BAJ-EWD             Document 1       09/30/20 Page 27 of 45




range of luteolus would have contained at least 80,000 bears; thus, current numbers are less than

one percent of the historic figure.

       79.     Based on data in the delisting rule, the current total breeding range of the

Louisiana black bear (including the non-native UARB population) is 2,823 square miles (7,311

sq. km). However, the original range of subspecies luteolus was at least 120,000 square miles

(311,000 sq. km). If the range of the alien UARB population (454 square miles or 1,176 sq. km)

is excluded, the current overall range is just under two percent of the historic range.

       80.     FWS took the arbitrary position in the delisting decision that comparisons

between current and historic populations and range were not relevant to its determination that the

Louisiana black bear had recovered. FWS claimed that it was enough that the current population

had claimed “long-term viability” without reference to loss of historic numbers and range.

       81.     At the time of delisting, the most significant causes of death in Louisiana and

Mississippi were poaching and road kills, i.e. human-caused mortality. Roads fragment bear

habitat and increase the chances of vehicle collisions, increase human contact, decrease habitat

use and quality, and restrict bears’ movement to other areas.

       82.      Despite the primary causes of habitat loss and mortality being human caused,

FWS claimed in the delisting decision that the subspecies as a whole, and specifically the TRB

and UARB “subpopulations,” are viable over the next 100 years. In reaching this determination,

FWS claimed that there is sufficient protected habitat to support breeding and movement of

individuals between “subpopulations” so that the subspecies is not currently, and is not likely to

again become, a threatened species. However, bear habitat continues to be severely degraded,

and development causing adverse modification in “protected” habitat continues to occur.




                                                 27
        Case 3:20-cv-00651-BAJ-EWD              Document 1      09/30/20 Page 28 of 45




       83.       One of the major points relied upon by FWS in its recovery finding and delisting

the Louisiana black bear was the connection between populations in the TRB and the UARB via

the TRC. However, the connection is erroneously relied upon because in fact the UARB

population does not consist of the subspecies luteolus. The connection of the UARB population

with Louisiana black bear populations should not be considered to constitute sufficient recovery,

and in fact threatens the remaining Louisiana black bears with hybridization.

       84.       Prior to the TRC translocations, and with full knowledge that the genetic status of

the Louisiana black bear was under ongoing scrutiny and study, FWS failed to adequately assess

the genetic status and historic origin of the UARB bears, and failed to adequately assess the

effects that the TRC translocations and resulting connection between the UARB and TRB might

have on the native TRB population. Such failure is further demonstration that the delisting,

which was done partly on the grounds that the TRC translocations had facilitated the connection,

was not based on the best available science, and therefore not in accordance with the law.

       85.       On November 2, 2017 the Plaintiffs filed a 60-day Notice of Intent to Sue

pursuant to 16 U.S.C. § 1540(g). On April 2, 2020 the Plaintiffs filed a second 60-day Notice of

Intent to Sue.

       86.       By letter dated December 12, 2017, FWS responded to the first Notice of Intent to

Sue. The FWS stated that it stood by its decision to delist the Louisiana black bear.

       87.       On May 6, 2020 FWS responded to the second 60-day Notice of Intent to Sue,

maintaining that its delisting decision was based on the best science available and that it had

properly evaluated all relevant factors.




                                                 28
        Case 3:20-cv-00651-BAJ-EWD              Document 1       09/30/20 Page 29 of 45




                                         CLAIMS FOR RELIEF

   I. First Claim for Relief – Violations of ESA with Respect to the Delisting Factors

       88.     Plaintiffs hereby re-allege and incorporate all previous paragraphs of this

complaint.

       89.     If any one of the five listing/delisting factors contained in Section 4(a)(1) of the

Act is present, the ESA requires the Louisiana black bear remain listed.

       90.     FWS violated the ESA by delisting the Louisiana black bear despite the fact that

the best scientific data available do not “indicate that the population is no longer threatened,” 50

C.F.R. § 424.11(d)(2), and by drawing conclusions about the factors for delisting without using

the best scientific data available and that are arbitrary and capricious, an abuse of discretion, and

not in accordance with law.

               Factor I. The Present or Threatened Destruction, Modification, or
               Curtailment of its Habitat or Range

       91.     The Louisiana black bear does not in fact have the habitat or range claimed by

FWS to support delisting, because not all of the bears FWS considers to occupy Louisiana black

bear habitat are in fact of the luteolus subspecies, the corridors claimed to be connecting different

populations are inadequate to assure connectivity between true populations of luteolus, and

substantial threats to bear habitat remain. Therefore, the analysis of this factor was not based on

the best available scientific data and this factor does not support delisting.

       92.     Under the FWS Recovery Plan for the Louisiana black bear (which itself was

flawed and greatly insufficient to assure anything approaching true recovery), there were three

major goals: establishment of two viable populations of Louisiana black bears in the Tensas and

Atchafalaya River Basins; establishment of a secure corridor between these populations; and




                                                  29
        Case 3:20-cv-00651-BAJ-EWD              Document 1       09/30/20 Page 30 of 45




long-term protection of the corridors. Supposedly, if these criteria were met, luteolus would

have adequate habitat and range to ensure its long-term survival as a subspecies.

       93.     FWS declared the criteria of the Recovery Plan had been met on the basis of the

supposed viability of the TRB and UARB populations and the supposed establishment of a

corridor between those two populations. However, the UARB population does not consist of

true Louisiana black bears, and connecting the TRB and the UARB has and will continue to

result in further hybridization, rather than recovery. FWS’s attempts at connectivity through the

TRC leaves the TRB population at great risk of hybridization and endangers the integrity of the

native genome.

       94.     Prior to establishment of the TRC population, FWS failed to adequately assess the

genetic status and historic origin of the UARB bears, and failed to adequately assess the effects

that the TRC translocations might have on the natural genome of the native TRB population.

The FWS misrepresented or ignored available genetic data in the course of making its decision to

establish the TRC population, and to use it to supposedly meet the Recovery Plan criteria.

       95.     In order to actually meet its Recovery Plan criteria, FWS would have to

demonstrate viability, not of the UARB population, which does not consist of luteolus, but of the

LARB and TRB populations, and would have to demonstrate secure connectivity between the

TRB and the LARB. However, FWS does not claim to have demonstrated the viability of the

LARB population, nor its connectivity to the TRB population. Thus, there are not in fact two

populations of Louisiana black bears that are securely connected, and the Recovery Plan criteria

for habitat and range are not met.

       96.     The delisting rule’s conclusion that the destruction of Louisiana black bear habitat

or range does not and will not constitute a substantial threat to the bear in the foreseeable future



                                                 30
        Case 3:20-cv-00651-BAJ-EWD             Document 1       09/30/20 Page 31 of 45




is both factually and legally flawed. FWS erroneously concludes that the Corps’ acquisition of

fee-title and easements on private land in the Atchafalaya Basin, habitat protected on Federal and

State lands, mitigation banks, the conversion of cypress swamps to higher elevation forests,

reduced projections of urban expansion and development, and long-term protections over private

lands through existing regulatory mechanisms has sufficiently mitigated the threat of habitat loss.

       97.     The original listing decision considered the lack of protected habitat in the

Atchafalaya River Basin to be a significant contribution to the overall threat of habitat loss. The

delisting decision boasts significant habitat gains, yet inappropriately relies on unsupported

assumptions regarding development and habitat trends in the Atchafalaya Basin. The projected

hydrologic alterations in the Basin that the FWS relies on to project increased habitat for the bear

would actually severely debilitate the functionality of the Basin Floodway, and would result in

significant adverse modifications to the quantity and quality of the Basin’s wildlife habitat.

These alterations would also undermine the jurisdictional applicability of conservation

regulations (i.e., the Clean Water Act) the Service relies on to allege adequate existing

protections for black bear habitat. Additionally, as development continues on “protected” lands

in Louisiana black bear range, habitat quality will continue to degrade.

       98.     The destruction of forested wetlands and wildlife habitat in the Atchafalaya Basin

and coastal Louisiana not only represents past, present, and foreseeable future threats to

Louisiana black bear habitat under present regulatory mechanisms, but also threatens to reduce

its range. Present and projected threats to the Lower Atchafalaya River Basin population of the

Louisiana black bear, its habitat, and the adjoining habitat north through the Atchafalaya River

Basin present significant obstacles to bear recovery that the delisting decision inappropriately




                                                 31
        Case 3:20-cv-00651-BAJ-EWD             Document 1       09/30/20 Page 32 of 45




and cursorily dismisses. The delisting decision fails to meaningfully consider remaining threats

to the bear’s range in the LARB and supporting habitat in the Basin.

              Factor 4. The Inadequacy of Existing Regulatory Mechanisms

       99.     The delisting’s conclusion that existing regulatory mechanisms are adequate to

address the threats to the Louisiana black bear posed by the other listing factors is not based on

the best scientific and commercial data available and is arbitrary and capricious.

       100.    The premise of a delisting is that regulatory mechanisms outside of the ESA will

be sufficient to protect the species. This is not the case here, because even with ESA protections,

the species has not yet achieved recovery, and it certainly cannot be expected to do so without

ESA protection.

       101.    Regulatory mechanisms in this context means currently existing, enforceable

measures, and does not include voluntary, unenforceable measures or monitoring.

       102.    In fact, there are continuing threats to the bear that will no longer be addressed

with delisting. For example, human caused mortality (hunting, vehicular mortality),

hybridization, urban expansion and development (such as the proposed upgrade of U.S. Highway

90), and loss of habitat from climate change will all increase with both a delisting and the

passage of time. There are no regulatory mechanisms in place to alleviate these threats.

       103.    The delisting decision does not adequately address the critical status of the LARB

population. The probability of its long-term persistence is unknown, its distribution has not

improved since the listing in 1992, and only 5.8% of its breeding habitat is protected. It is

foreseeably threatened by human development and sea level rise. FWS did not address

regulatory mechanisms that would eliminate or control these threats.




                                                 32
        Case 3:20-cv-00651-BAJ-EWD             Document 1       09/30/20 Page 33 of 45




        104.   Specifically, without ESA protection, continued human-caused impacts, including

hybridization and lack of protected habitat will continue to threaten the existence of the

Louisiana black bear.

        105.   When FWS delisted the Louisiana black bear, the Agency also removed the

critical habitat designation protecting 1,868 square miles of the bear’s range. That designation

had been made only six years before the proposal to delist. It delineated an area in which actions

authorized, funded, or carried out by the federal government were subject to scrutiny, pursuant to

Section 7 of the ESA, to insure they would not adversely affect the bear or its habitat. Not

having such scrutiny obviously was one of the factors threatening the bear, because it was

considered legally necessary to designate the critical habitat area where such scrutiny would

apply. Now, all actions that previously would have been subject to federal scrutiny under the

ESA may proceed unchecked.

        106.   Without procedural and substantive ESA protections for designated critical

habitat, areas essential to the conservation of the Louisiana black bear are significantly more

vulnerable to adverse modification and degradation.

        107.   The delisting’s assessment of the adequacy of regulatory mechanisms is

incomplete and factually flawed. While relying on the Clean Water Act as an existing regulatory

mechanism that will purportedly protect the bear and its habitat post-delisting, the decision

fatally fails to account for the de facto failures in Clean Water Act implementation and

enforcement, including with regard to compensatory mitigation, in the New Orleans Corps

District.

        108.   The FWS’s failure to consider on-the-ground application (or lack thereof) of the

Clean Water Act mechanisms, development on property purportedly protected under easements,



                                                33
         Case 3:20-cv-00651-BAJ-EWD             Document 1       09/30/20 Page 34 of 45




and timber clear cutting in Wildlife Management Areas, and the consequent impacts on wildlife

habitat, is arbitrary and capricious, and in violation of the ESA and APA.

         109.   The delisting rule also fails to identify regulatory mechanisms in place that will

address the unprecedented destruction of existing hydrology and wildlife habitat as a result of

climate change and the direct and cumulative effects therefrom, including rising seas, land

subsidence, increased severe weather, and predicted hydrologic alterations in the Atchafalaya

Basin.

         110.   Without the protections stemming from the listing and critical habitat designation,

human development will continue to encroach upon the bear’s natural habitat, there will be less

control of illegal killing, climate change will threaten the LARB population, and the ominous

hybridization process will continue to spread unchecked. Slight recoveries in population will not

be able to reverse the trend toward extinction that existed before the listing of the Louisiana

black bear.

                Factor 5. Other Natural or Manmade Factors Affecting its Continued
                Existence

         111.   FWS also failed to account for the potential for human-induced risk of

hybridization between the Louisiana black bear (subspecies luteolus) and other subspecies of the

American black bear. Consideration of this factor must include a prediction of future negative

effects of anticipated conditions or human actions. FWS made no such predictions.

         112.   As illustrated in the Laufenberg and Clark study, which FWS states was the

factor that initiated work on the delisting decision, there used to be distinct populations in the

TRB, UARB, and LARB. The TRB and LARB populations each contained genetically

distinctive groups of Louisiana black bears; however, the bears in the UARB are genetic

descendants of Ursus americanus americanus from Minnesota. These groups remained

                                                 34
        Case 3:20-cv-00651-BAJ-EWD             Document 1      09/30/20 Page 35 of 45




geographically separated until, as part of the FWS recovery efforts, bears from the TRB were

brought to the TRC, which is significantly closer geographically to the UARB. FWS did this for

the specific purpose of encouraging interbreeding between the TRC bears and UARB bears in

order to increase population size and to hopefully connect the TRB, TRC, and UARB

populations.

       113.    However, this actually threatens the Louisiana black bear more than it helps it

because the non-native bears in the UARB will dilute the native genome of the Louisiana black

bear (luteolus).

       114.    Such FWS-facilitated hybridization is ignored by the final rule because FWS

assumes that the UARB bears are Louisiana black bears, regardless of the genetic analysis results

and historical evidence to the contrary. Genetic analysis by Laufenberg and Clark shows that

interbreeding of the TRB and UARB populations is already proceeding by way of the TRC.

       115.    The final delisting rule claims that Louisiana black bears may have been

hybridized at the time of listing and that this was not a significant cause for concern. However,

this assertion runs counter to the Agency’s own analysis, primarily through Laufenberg and

Clark’s study, which shows that the threat of hybridization for the Louisiana black bear is

directly caused by the introduction of americanus, and that there was no significant interbreeding

between the various Louisiana populations prior to translocations to the TRC.

       116.    FWS contradictorily claims on the one hand that potential hybridization is not a

cause for concern because there was already hybridization at the time of listing, and on the other

hand that the Louisiana black bear was listed because it is a distinct subspecies of black bears

and its unique genetics should be preserved.




                                                35
        Case 3:20-cv-00651-BAJ-EWD             Document 1       09/30/20 Page 36 of 45




       117.    The Louisiana black bear was delisted on the basis of recovery – i.e. that the

particular subspecies had recovered, not on the basis of extinction, i.e. that the species no longer

existed due to hybridization. Nor was it delisted based on a purported error in the data

supporting the original listing, such that there never was a distinct subspecies of Louisiana black

bears, and thus there is not a need to protect it. Therefore, in order to delist the bear, FWS must

demonstrate that the luteolus subspecies has recovered and is no longer in danger of extinction,

whether from hybridization or other factors.

       118.    FWS also did not adequately take into consideration current and future habitat

loss due to climate change. The delisting erroneously concludes that due to its “adaptability,

mobility, and demonstrated resiliency … we conclude that the effects of climate change are not a

threat to the Louisiana black bear now or within the foreseeable future.”

       119.    As evidence for the bear’s adaptability, FWS tells of the 2011 Morganza

floodway operation, where 60% of the UARB breeding habitat was covered in floodwaters.

FWS claims that approximately 90% of the bears relocated to the 40% of the habitat that was not

flooded, while the remainder fled. Ultimately, “most” of the bears returned. However, other

scientific studies, including Laufenberg and Clark, have found that repeated flooding of the

Morganza Spillway could negatively affect the bears. Their study also states that flooded

wetlands are not used by bears.

       120.    Given that climate change is rapidly changing the landscape, particularly in low-

lying areas like Louisiana, FWS must take into account the impacts of climate change on the

continued existence of the Louisiana black bear.

       121.    FWS must also take into account its failure to assure connectivity of the LARB

population with any other luteolus population. Not only does this population remain vulnerable



                                                 36
        Case 3:20-cv-00651-BAJ-EWD              Document 1       09/30/20 Page 37 of 45




to climate change, human-caused mortality, and limited fragmented habitat, but the Service

failed to assure access to, establish, and protect movement corridors between this isolated

population and another population of luteolus.

       122.    FWS has violated the ESA and the APA by drawing conclusions about the factors

for delisting without using the best available science, and that are arbitrary and capricious, an

abuse of discretion, and not in accordance with law. The challenged decision should therefore be

set aside pursuant to the ESA and APA. 16 U.S.C. § 1533; 5 U.S.C. § 706(2).

   II. Second Claim for Relief – Failure to Substantiate that the Louisiana Black Bear is
   Recovered Violates the ESA

       123.    Plaintiffs hereby re-allege and incorporate all previous paragraphs of this

complaint.

       124.    Because the delisting here had recovery as its basis, in addition to considering the

five delisting factors, FWS must “substantiate” that the species has recovered, and may delist

only if the “best scientific and commercial data available indicate that it is no longer endangered

or threatened.” 50 C.F.R. 424.11(d)(2). Thus, FWS must look at factors like population size and

population trends, and the stability of habitat quality and quantity.

       125.    The FWS delisting did not rely on the best available scientific data, which in fact

indicates that population and habitat size and trends do not indicate recovery or that the species is

no longer threatened or endangered.

       126.    The delisting rule relies on an invalid policy to unreasonably conclude that the

Lower Atchafalaya River Basin subpopulation of Louisiana black bears is not a significant

population warranting further review under the “significant portion of its range” analysis. The

LARB was one of the original breeding populations existing at the time of the bear’s listing.

FWS bears the burden to prove recovery for the entire subspecies, including the LARB

                                                 37
        Case 3:20-cv-00651-BAJ-EWD               Document 1       09/30/20 Page 38 of 45




population. However, not only did FWS fail to assess the long-term persistence of the LARB,

but it relies on unsubstantiated speculation and conjecture to conclude that the LARB is no

longer threatened.

       A.        FWS Failed to Consider the Low Population Numbers of the Louisiana Black
                 Bear, and Overestimated Population Size

       127.      The population growth of the Louisiana black bear does not represent recovery,

and the delisting of the bear fails to consider the critical status of the LARB population.

       128.      Based on the data in the delisting rule itself, the greatest annual growth rate of the

three Louisiana black bear populations in the 20 years after listing was about nine percent, far

below potential for protected bear populations. For example, in Maryland numbers grew from

about 12 bears in the 1950s to over 1,000 today, albeit partly through influx from neighboring

states. An isolated group of 18 bears introduced along the Kentucky-Tennessee border in 1998

increased to 228 in just 14 years, an annual growth rate of 18.3 percent.

       129.      The mean total estimated population level for the Louisiana black bear was

around 700 individuals (including the non-luteolus UARB population) in an area of 2,823 square

miles at the time the final delisting rule was promulgated. The minimum number could be barely

500. The resulting density is well below that of many other comparable black bear populations

in parts of such states as Arkansas, California, Maine, North Carolina, Tennessee, and Virginia.

       130.      The population size of Louisiana black bears was overestimated by inclusion of

the non-luteolus UARB population, and by relying on the interchange between the TRB and

UARB populations by way of the TRC as evidence of the security of those populations.

Therefore, the population size, the interconnection between populations, and indeed the number

of populations of Louisiana black bears was overestimated to support the claim that recovery has

been achieved.

                                                   38
        Case 3:20-cv-00651-BAJ-EWD              Document 1        09/30/20 Page 39 of 45




       131.    FWS considered the Louisiana black bear recovered despite essentially writing off

the LARB population, the second largest existing population of Louisiana black bears, whose

long-term viability it could not predict, and which is subject to threats from climate change,

development causing habitat degradation and fragmentation, and human-caused mortality.

       132.    FWS’s claim of recovery rests solely upon the TRB population, the UARB

population (which is non-luteolus), and the TRC population, the numbers of which it could not

even estimate at the time of delisting. Only the TRB and UARB populations are claimed to be

“viable,” and one of those is not even luteolus. This leaves one “viable” population that is not

connected with any other luteolus population.

       133.    Even assuming FWS’s mean population figures are correct, recovery is claimed

despite the fact that the subspecies has reached less than one percent of its original numbers (700

compared with at least 80,000).

       134.    FWS asserted that the current population was sufficient to meet the goals of the

Recovery Plan.

       135.    However, apart from the fact that the Recovery Plan incorrectly relied on a non-

luteolus population, as acknowledged in the delisting rule, “recovery plans are not regulatory

documents.” Thus, even assuming the goal of the Recovery Plan (interconnection of two

“viable” luteolus populations) had been met, that would not mean the species was actually

recovered in accordance with the meaning of that term in the ESA.

       136.    For the delisting rule to claim that an entire subspecies has recovered, when it has

reached less than one percent of its original numbers, and to argue that historical population

status is irrelevant to recovery, is without scientific basis and is arbitrary and capricious.




                                                  39
        Case 3:20-cv-00651-BAJ-EWD               Document 1       09/30/20 Page 40 of 45




             B. Recovery is Improperly Claimed without Regard to Historic Range

       137.     In considering whether a species is recovered, FWS must consider whether the

loss of its historical range undermines the viability of the species as it exists today. FWS’s

delisting decision fails to conduct this essential review.

       138.     The Louisiana black bear currently occupies only approximately two percent of

its historic range (2,823 square miles versus 120,000 square miles).

       139.     Instead of considering the loss of historic range in determining whether the

species is viable today, in the delisting decision FWS only considered this topic in the context of

the review of the “status of the species” throughout “all or a significant portion of its range.” 16

U.S.C. § 1533(c)(2). FWS makes no comparison of current versus historic range or examines

how the loss of historic range is impacting the species today.

       140.     The analysis of threats to areas of the existing range does not obviate the

necessity of an analysis of how the dramatic reduction in historic range still impacts the status of

the species.

       141.     The Louisiana black bear originally was listed at least in part because of severe

“curtailment of its habitat or range.” FWS stated that the “bear meets the criteria for protection

under the Act on the basis of past habitat loss alone.” FWS has not shown that this is no longer

the case.

       142.     At least parts of the 98 percent of the historic range that is still not occupied

(including the vast Texas portion) would need to be considered in a delisting decision that relies

on the best available science and considers the appropriate relevant factors. That has not been

done here.




                                                  40
        Case 3:20-cv-00651-BAJ-EWD               Document 1       09/30/20 Page 41 of 45




        C.      FWS’s Conclusion that the Louisiana Black Bear is Not Threatened in a
                “Significant Portion of its Range” is Arbitrary, Capricious, and Not in
                Accordance with Law

        143.    FWS claims in the delisting rule that the consideration of whether the Louisiana

black bear is still threatened in “a significant portion of its range” only requires that it look at

whether the Louisiana black bears in any significant portion of the now-existing range are

threatened more than in other areas and still need protection. If so, FWS admits, it would

necessitate retaining threatened status for the entire subspecies. FWS claims that there are not

such significant portions of the range where the Louisiana black bear is still threatened, and thus

the entire subspecies can be delisted.

        144.    While FWS admitted that the LARB population faces greater threats than bears in

the rest of the current range, and that it could not predict its long-term viability, FWS

nevertheless concludes that the LARB population is neither threatened nor “significant.”

        145.    FWS has no data supporting a conclusion that the LARB population is viable, and

has improperly discounted the ongoing threats to the LARB population.

        146.    The final delisting rule bases its conclusion that the LARB is not threatened,

despite recognizing its myriad threats and failure to assess its long-term viability, on the

unsubstantiated presumption that the stability or increasing size of the population during listing

will continue without ESA protections.

        147.    The conclusion that the LARB population is not threatened is not supported by

the best available science or the evidence relied on by FWS.

        148.    Moreover, FWS’s conclusion that the portion of the range occupied by the LARB

is not “significant” is also not supported by the law or the evidence.




                                                   41
        Case 3:20-cv-00651-BAJ-EWD             Document 1       09/30/20 Page 42 of 45




       149.    The delisting rule indicates that the final decision to delist was made in

accordance with an FWS “Final Policy on Interpretation of the Phrase ‘Significant Portion of its

Range’ in the Endangered Species Act” (the “SPR Policy”).

       150.    The SPR Policy provides that “a portion of the range of a species is ‘significant’ if

the species is not currently endangered or threatened throughout all of its range, but the portion’s

contribution to the viability of the species is so important that, without the members in that

portion, the species would be in danger of extinction, or likely to become so in the foreseeable

future, throughout all of its range.” 79 Fed. Reg. 37,578, 37,579 (July 1, 2014). In other words, a

portion is “significant” under the SPR Policy if the removal of that portion would result in the

remainder of the species becoming endangered or threatened.

       151.    The SPR Policy’s definition of “significant portion” has since been vacated

nationwide.6 It is both facially invalid and invalid as applied to the final delisting rule’s SPR

analysis for the Louisiana black bear.

       152.    Even assuming the SPR Policy were valid, the conclusion in the final rule that the

LARB population does not occupy a “significant” portion of the Louisiana black bear’s range is

also arbitrary and not supported by the best available science, because it rests on the conclusion

that because the TRB and UARB populations are “viable,” even the loss of the entire LARB

population would not render the entire species threatened. Yet, the UARB population is not

luteolus and so cannot be relied on for this conclusion.



6
  See Desert Survivors v. U.S. Dep’t of Interior, 321 F. Supp. 3d 1011 (N.D. Cal. 2018) (finding
the SPR Policy’s definition of “significant portion” to be inconsistent with the ESA); Desert
Survivors, 336 F. Supp. 3d 1131 (subsequent order vacating the Policy’s definition of
“significant portion” nationwide). See also Ctr. for Biological Diversity, 248 F. Supp. 3d at 958
(holding that “[t]he SPR interpretation set forth in the Final SPR Policy impermissibly clashes
with the rule against surplusage and frustrates the purposes of the ESA” such that the policy is
“not a permissible administrative construction of the ESA’s SPR language.”).
                                                 42
           Case 3:20-cv-00651-BAJ-EWD             Document 1       09/30/20 Page 43 of 45




        153.    Under the current SPR Policy, the LARB would be an SPR because the

hypothetical loss of the LARB population would cause the Louisiana black bear to become

endangered or likely to become so in the foreseeable future with solely one “viable” true luteolus

population remaining in the TRB.

    III. Third Claim for Relief – the Delisting Decision is Arbitrary and Capricious, An
    Abuse of Discretion, and Not in Accordance with Law

        154.    Plaintiffs hereby re-allege and incorporate all previous paragraphs of this

complaint.

        155.    The final delisting rule suffers from irreconcilable inconsistencies in its recovery

finding.

        156.    The question of whether luteolus is a valid subspecies was mentioned in the

proposed delisting rule, but was not presented as a reason for delisting. The delisting proposal

was based only on “recovery.” Yet, the final delisting rule, twice suggests taxonomy as a factor

being considered in the delisting. Specifically, research work is introduced and used to provide

purported evidence that luteolus may have disappeared through hybridization and/or that it may

never have been valid. The justification that luteolus is not a valid subspecies is more akin to

claiming error in the original listing or extinction than it is to the stated basis for the delisting,

which is recovery. Yet, the final rule does not claim error or extinction as a basis for delisting,

but only recovery.

        157.    The delisting rule uses these and other statements regarding hybridization to

discount comments on the proposal that raised concerns about hybridization as an ongoing threat

to the subspecies. The delisting rule appears to take the contradictory position that hybridization

already has occurred but that it is not a threat. FWS statements on hybridization are inconsistent




                                                   43
        Case 3:20-cv-00651-BAJ-EWD             Document 1       09/30/20 Page 44 of 45




with FWS conclusions in both the listing and delisting decisions that luteolus is a valid

subspecies and the conclusion in the delisting decision that the subspecies has recovered.

       158.    For decades plaintiffs have worked diligently to advocate for the protection and

restoration of the Louisiana black bear and its habitat. FWS’s management of the Louisiana

black bear while listed has not only failed to achieve recovery, but has actually developed new,

additional threats to this unique subspecies of black bear. The premature and unsupported

delisting of the Louisiana black bear betrays not only plaintiffs’ decades-long efforts to push

FWS to fulfill its duty to protect the Louisiana black bear, but also the very purpose of the ESA

to conserve endangered or threatened species. FWS’s 2016 delisting of the Louisiana black bear

and removal of its critical habitat designation on the basis of “recovery” of the subspecies is

illusory, unsupported by the best available science, arbitrary and capricious, and abuse of

discretion, and not in accordance with law.

                                     RELIEF REQUESTED

       THEREFORE, plaintiffs request that this Court:

       1.      Declare that defendants violated the ESA and implementing regulations, and the

APA, by delisting the Louisiana black bear and removing its critical habitat designation;

       2.      Vacate and set aside the defendants’ March 2016 delisting decision;

       3.      Remand to the defendants to: (a) relist the Louisiana black bear; (b) reassess the

scientific studies pertaining to the Louisiana black bear; (c) reassess the Recovery Plan for the

Louisiana black bear, updating and revising as necessary; and (d) re-designate critical habitat for

the Louisiana black bear.




                                                 44
          Case 3:20-cv-00651-BAJ-EWD            Document 1       09/30/20 Page 45 of 45




          3.     Award plaintiffs their costs, expenses, and attorneys’ fees pursuant to the citizen

suit provision of the ESA, 16 U.S.C. § 1540(g)(4) or under the Equal Access to Justice Act, 28

U.S.C. §2412(d); and

          4.     Grant plaintiffs such further and additional relief as the Court may deem just and

proper.

          Respectfully submitted this 30th day of September, 2020.


                                                       s/ Misha L. Mitchell
                                                       Misha L. Mitchell
                                                       La. Bar. No. 37506
                                                       Attorney-at-Law
                                                       411 Walnut Street #15255
                                                       Green Cove Springs, FL 32043
                                                       Phone: (225) 692-1133
                                                       Fax: (225) 692-4114
                                                       Email: basinkeeperlegal@gmail.com
                                                       Attorney for Plaintiffs

Of Counsel:

Paula Dinerstein
D.C. Bar No. 333971
Peter Jenkins
D.C. Bar No. 477229
Public Employees for Environmental Responsibility
962 Wayne Ave., Suite 610
Silver Spring MD 20910
Phone: 202-265-7337
Email: pdinerstein@peer.org
pjenkin@peer.org

Application for Pro Hac Vice forthcoming




                                                  45
